EXHIBIT 10.1 INVESTMENT AGREEMENT By and Between WFC HOLDINGS CORPORATION and URSTADT BIDDLE PROPERTIES INC. Dated as of March 13, 2008 Table of Contents Page ARTICLE I Definitions 2 Section 1.01 Definitions 2 Section 1.02 General Interpretive Principles 7 ARTICLE II Sale and Purchase of the Preferred Securities 7 Section 2.01 Sale and Purchase of the Preferred Securities 7 Section 2.02 Closing. 7 ARTICLE III Representations and Warranties 8 Section 3.01 Representations and Warranties of the Company 8 Section 3.02 Representations and Warranties of Purchaser 17 ARTICLE IV Additional Agreements of the Parties 18 Section 4.01 Taking of Necessary Action 18 Section 4.02 Use of Proceeds 18 Section 4.03 Financial Statements and Other Reports 18 Section 4.04 Inspection of Property. 19 Section 4.05 Securities Laws; Legends. 20 Section 4.06 Lost, Stolen, Destroyed or Mutilated Securities 21 Section 4.07 Regulatory Matters. 21 ARTICLE V Conditions 21 Section 5.01 Conditions of Purchase 21 Section 5.02 Conditions of Sale 22 ARTICLE VI Miscellaneous 23 Section 6.01 Survival of Representations and Warranties 23 Section 6.02 Notices 23 Section 6.03 Entire Agreement; Third Party Beneficiaries; Amendment 24 Section 6.04 Counterparts; Facsimile 25 Section 6.05 Governing Law 25 Section 6.06 Public Announcements 25 Section 6.07 Expenses 25 Section 6.08 Indemnification. 25 Section 6.09 Successors and Assigns 27 Section 6.10 Remedies; Waiver 27 Section 6.11 Consent to Jurisdiction 27 Section 6.12 Severability 27 Section 6.13 Headings 27 i Table of Contents (continued) Exhibits Page A – Form of Articles Supplementary A-1 B – Form of Registration Rights Agreement B-1 C – Form of Confidentiality Agreement C-1 D – Form of Legal Opinion of Baker & McKenzie LLP D-1 E – Form of Legal Opinion of Miles & Stockbridge, P.C. E-1 E – Form of Legal Opinion of Thomas D. Myers F-1 F – Form of REIT Ownership Waiver G-1 ii INVESTMENT AGREEMENT INVESTMENT AGREEMENT (the “Agreement”), dated as of March 13, 2008, by and between WFC Holdings Corporation, a Delaware corporation (“Purchaser”), and Urstadt Biddle Properties Inc., a Maryland corporation (the “Company”).Capitalized terms not otherwise defined where used shall have the meanings ascribed thereto in Article I. WHEREAS, Purchaser has agreed to purchase, and the Company has agreed to sell, subject to the terms and conditions of this Agreement, Preferred Securities (as defined below); and WHEREAS, the Company and Purchaser desire to set forth certain agreements herein. NOW THEREFORE, in consideration of the premises and the representations, warranties and agreements herein contained and intending to be legally bound hereby, the parties hereby agree as follows: ARTICLE I Definitions Section 1.01Definitions.As used in this Agreement, the following terms shall have the meanings set forth below: “Affiliate” or “affiliate” shall mean, with respect to any Person, any other Person which directly or indirectly controls or is controlled by or is under common control with such Person.As used in this definition, “control” (including its correlative meanings, “controlled by” and “under common control with”) shall mean possession, directly or indirectly, of power to direct or cause the direction of management or policies (whether through ownership of securities or partnership or other ownership interests, by contract or otherwise).To the extent that any such term is used in relation to or in connection with any statute and the definition of such term in such statute is broader or different, then, in such context, such term shall have the meaning set forth in such statute. “Agreement” shall have the meaning set forth in the preamble hereto. “Ancillary Documents” shall mean the Articles Supplementary, Registration Rights Agreement and the REIT Ownership Waiver. “Articles Supplementary” shall have the meaning set forth inSection “Benefit Plan” shall mean each “employee benefit plan” (as such term is defined in Section 3(3) of ERISA) and any other bonus, pension, profit sharing, deferred compensation, incentive compensation, stock ownership, stock purchase, stock option, phantom stock, retirement, vacation, severance, retention, change in control, disability, death benefit, hospitalization, medical, stock appreciation, restricted stock or restricted stock unit or other material benefit plan, program, agreement or arrangement maintained, sponsored or contributed or required to be contributed to by the Company or any of its Subsidiaries or with respect to which the Company or any of its Subsidiaries has or is reasonably expected to have any material obligation or liability. “Capitalized Lease Obligations” of a person means any obligation that is required to be classified and accounted for as a capital lease on the face of a balance sheet of such person prepared in accordance with GAAP. “Closing” and “Closing Date” shall have their meanings set forth in Section2.02(a). “Code” shall mean the United States Internal Revenue Code of 1986, as amended. “Common Stock” shall have the meaning set forth in Section3.01(e). “Company” shall have the meaning set forth in the preamble hereto. “Company Disclosure Schedule” shall have the meaning set forth in Section3.01. “Company Group” shall have the meaning set forth in Section3.01(k). “Company Indemnitees” shall have the meaning set forth in Section6.08(b). “Environmental Laws” shall mean all local, state or federal statutes, regulations or ordinances that protect human health or the environment, including the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended. “Environmental Lien” shall mean a lien imposed by any Governmental Entity in favor of such Governmental Entity for any liabilities under any Environmental Laws. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as amended. “Debt” of any person means, without duplication: (a) the principal of and premium (if any) in respect of (A)indebtedness of such person for money borrowed and (B)other indebtedness evidenced by notes, debentures, bonds or other similar instruments for the payment of which such person is responsible or liable; (b) all Capitalized Lease Obligations of such person; (c) all obligations of such person issued or assumed as the deferred purchase price of property, all conditional sale obligations of such person and all obligations of such person under any title retention agreement (but excluding trade accounts payable arising in the ordinary course of business); (d) all obligations of such person for the reimbursement of any obligor on any letter of credit, banker’s acceptance or similar credit transaction (other than obligations with respect to letters of credit securing obligations (other than obligations described in (i) through (iii) above) entered into in the ordinary course of business of such person to the extent such letters of credit are not drawn upon or, if and to the extent drawn upon, such drawing is reimbursed no later than the third business day following receipt by such person of a demand for reimbursement following payment on the letter of credit); (e) the amount of all obligations of such person with respect to the redemption, repayment or other repurchase of any redeemable stock (but excluding any accrued dividends); (f) all obligations of the type referred to in clauses(i) through (v) of other persons and all dividends of other persons for the payment of which, in either case, such person is responsible or liable, directly or indirectly, as obligor, guarantor or otherwise, including by means of any agreement that has the economic effect of a guarantee; and (g) all obligations of the type referred to in clauses(i) through (vi) of any other person secured by any Lien on any property or asset of such person (whether or not such obligation is assumed by such person), the amount of such obligation being deemed to be the lesser of the value of such property or assets and the amount of the obligation so secured. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended. “GAAP” shall mean generally accepted accounting principles in the United States of
